DISSENTING OPINION BY
Judge SMITH-RIBNER.
I respectfully disagree with the majority’s decision. Most importantly, I cannot agree with the reasoning stated in the majority’s opinion that “[although the private property owner who petitioned for the private road certainly gains from the opening of the road, the public gains because otherwise inaccessible swaths of land in Pennsylvania would remain fallow and unproductive, whether to farm, timber or for residential use, making them virtually worthless and not contributing to commerce or the tax base of this Commonwealth.” Majority Op. at 72. The majority’s reasoning does not justify taking Appellants’ private property for the private and sole benefit of Appellee to gain access to his private property. Rather, I agree with Appellants that the Allegheny County Court of Common Pleas erred in overruling their “unconstitutional taking” preliminary objection to Appellee’s petition for the appointment of a board of viewers filed in February 2004 pursuant to Section 11 (“Proceedings to open private *73roads”) of the Act commonly known as the Private Road Act, Act of June 13, 1836, P.L. 551, as amended, 36 P.S. § 2731, and served upon Appellants more than two and one-half years later.1
Appellants objected to the taking of their private property under the Private Road Act for the private use and benefit of Appellee to allow access to his landlocked parcel of land in South Fayette Township near the Hickory on the Green development. As the trial court stated, Hickory on the Green Homeowners Association serves as a homeowners’ association for the residents in the Hickory on the Green subdivision. Appellant Mary Lou Sorbara owns land that lies between Appellee’s property and the subdivision, and the remaining Appellants own property in the subdivision and might have an interest in the land over which Appellee sought to locate a private road. Appellee pleaded that he had no access to his land other than by traveling over Sorbara’s property to the Hickory on the Green property and over the private portion of Clubview Drive, which is a public road in the subdivision that becomes private as it crosses the Hickory on the Green property to its boundary with Sorbara’s property. Appel-lee petitioned to establish a road from the easterly end of the public portion of Club-view Drive over the Hickory on the Green property and then over Sorbara’s property to Appellee’s land.
In overruling the preliminary objection as to unconstitutional taking, the trial court noted that in In re Laying Out a Private Road, 405 Pa.Super. 298, 592 A.2d 343 (1991), the Superior Court commented that allowing a private citizen essentially to exercise eminent domain power raises constitutional implications. In addition, the trial court observed that the Supreme Court in In re Forrester, 575 Pa. 365, 836 A.2d 102 (2003), placed the constitutionality of the Private Road Act in doubt. Although Forrester did not directly address the act’s constitutionality, the underlying issue was whether the opening of a private road under the act constituted an exercise of eminent domain power by serving a public purpose. The Forrester court determined that the Private Road Act did not serve a public purpose because society in general would not be the primary beneficiary of a road whose use is limited to the petitioning party, notwithstanding a collateral economic benefit to the public from having access to the landlocked property. The trial court noted concerns espoused in the concurring and the dissenting opinions in Forrester that the constitutional basis of the Private Road Act was undermined by finding that it satisfied only private interests. Nonetheless, the trial court held that the Private Road Act was constitutional, relying inter alia upon a Supreme Court decision over 150 years ago in Pocopson Road, 16 Pa. 15 (1851).
In Forrester the issue presented was whether the Agricultural Lands Condemnation Approval Board (Agricultural Board) must approve the opening of a *74private road from a private landowner’s 22-acre landlocked tract of land in Franklin County. The landowner petitioned for the appointment of a board of view under the Private Road Act to locate and open a private road over farmland owned by the appellants. The private road was in an agricultural security area as defined by the Agricultural Area Security Law (Agricultural Law), Act of June 30, 1981, P.L. 128, as amended, 3 P.S. §§ 901-915, and the appellants challenged the petition on the basis that a private road may not be opened without prior approval of the Agricultural Board. The board of view determined that prior approval of the Agricultural Board was not required to open a private road and found that the landowner was entitled to have the road opened for access to his landlocked property. The board of view fixed the location of the road and assessed damages against the petitioning landowner. The trial court and this Court affirmed, and on appeal by the appellants the Supreme Court affirmed this Court after ultimately ruling that prior approval by the Agricultural Board was not required before opening a private road on land in an agricultural security area.
To decide the question presented in Forrester the Supreme Court had to determine first whether the opening of a private road represented an exercise in eminent domain. Section 13(a) and (b) of the Agricultural Law, 3 P.S. § 913(a) and (b), provided that “[n]o agency of the Commonwealth” and “[n]o political subdivision, authority ... or other body having or exercising powers of eminent domain shall condemn any land within any agricultural security area ... unless prior approval has been obtained from [the Agricultural Board].” In reviewing case law predating the turn of the 20th century, including Waddell’s Appeal, 84 Pa. 90 (1877), the court noted one instance in which it directly had dealt with whether the opening of a private road effectuated a public purpose, i.e., in Pocopson Road. In Pocopson Road the Supreme Court rejected the argument that opening a private road under the Private Road Act constituted a taking for a purely private use, but it agreed in Forrester that its decision in Pocopson Road was “wholly unsupported by any reasoning.” Forrester, 575 Pa. at 369, 836 A.2d at 105.
Because of the insubstantial foundation laid for the Pocopson Road decision, the Supreme Court discounted that case as having any precedential value in analyzing the question before it in Forrester. It eventually held that because the opening of a private road under the Private Road Act “does not accomplish a public purpose, it cannot be seen as the exercise of the power of eminent domain.” Id., 575 Pa. at 371, 836 A.2d at 106. The Supreme Court analyzed prior case authority and relied on' a settled rule of law that “a taking will be seen as having a public purpose only where ‘the public is to be the primary and paramount beneficiary of its exercise.’ ” Id., 575 Pa. at 370, 836 A.2d at 105 (citing In re Condemnation of Bruce Avenue, 438 Pa. 498, 505, 266 A.2d 96, 99 (1970)).
The Supreme Court agreed in Forrester with the contention that the opening of a private road could not be considered a taking for a public purpose, noting with approval the reasoning that although society generally might receive some collateral benefit when a landowner has access to his or her landlocked property, it nonetheless is a stretch of logic to say that giving limited private access constitutes a public purpose. It explained that the primary beneficiary of the opening of a private road is the private landowner who petitions for the private road, and while recognizing that society might receive some benefit it nevertheless concluded very clearly that the general public cannot be presumed to *75be the primary beneficiary of a private road limited in use to the petitioning party. In a footnote the court stated that a private road by its very term is not open to the general public and that the private road is created for a specific person or group of persons. Under the Private Road Act, any others who wish to use the private road must obtain court permission. Section 17 of the Private Road Act, 36 P.S. § 2761. Because the Private Road Act satisfied only private interests, the power of eminent domain was not involved. To arrive at its ruling the court did not engage in obiter dictum or other unnecessary exercise. Rather, its decision rested on its conclusion that no public purpose is achieved from taking private property under the act.
The Supreme Court’s reasoning and holding in Forrester squarely calls into question the constitutionality of the Private Road Act. The act allows a private landowner, as here, to petition for the appointment of a board of view to locate and open a private road for the sole benefit of the private landowner. This act represents a violation of basic rights that citizens have in this Commonwealth, that is, the right to enjoyment and ownership of their private property subject only to seizure by an entity clothed with the power of eminent domain for a public use. Notably, the concurring and dissenting opinions in Forrester recognized that the court’s interpretation that a taking under the Private Road Act “implicates” little or no public interest effectively invalidates the scheme of private road construction.
In Redevelopment Authority of Erie v. Owners or Parties in Interest, 1 Pa.Cmwlth. 378, 390, 274 A.2d 244, 250 (1971), this Court reasoned as follows:
Nothing, of course, is better settled than that property cannot be taken by government without the owner’s consent for the mere purpose of devoting it to the private use of another. In Lance’s Appeal, 55 Pa. 16, 25 (1867), the Supreme Court held that the power of eminent- domain can never be exercised except for a public purpose supposed and intended to benefit the public, and that “after the right has been exercised the use of the property must be held in accordance with and for the purposes which justified its taking. Otherwise, it would be a fraud on the owner, and an abuse of power.”
In Philadelphia Clay Co. v. York Clay Co., 241 Pa. 305, 309-310, 88 A. 487, 488 (1913), the court stated the following: “While the power of the Legislature to invest individuals or corporations with the right to take private property for a public use is clearly recognized by the Constitution, there is not a suggestion anywhere that private property may be taken for a private use. It has been uniformly held by the courts in our own state as well as in other jurisdictions that under the right of eminent domain private property can only be taken for a public use, and that it is not within the power of the Legislature to invest either an individual or a corporation with the right to take the property of a private owner for the private use of some other individual or corporation, even if a method is provided for ascertaining the damages and paying what shall be deemed just compensation. The underlying principle is that the owner of property has the right to the uninterrupted use and enjoyment of it against all the world, subject, however, to the sovereign right of the state to take so much of it as may be necessary to serve the various public uses to which it may be properly subjected.”
See also Kelo v. City of New London, 545 U.S. 469, 125 S.Ct. 2655, 162 L.Ed.2d 439 *76(2005); Middletown Township v. Lands of Stone, 595 Pa. 607, 939 A.2d 331 (2007) (reaffirming a fundamental principle of constitutional law that private property-may not be taken unless the public is to be primary beneficiary of that taking).
The Private Road Act permits a private landowner to acquire the private property of another for the sole benefit of the petitioning party, thereby representing an unconstitutional taking of one’s private property in violation of the Fifth Amendment to the United States Constitution and Article 1, Section 1 of the Pennsylvania Constitution. Moreover, I agree with the observation made by the Superior Court in In re Laying Out a Private Road that the Private Road Act allows a private citizen to condemn his neighbors’ land for his own purposes, which in the end raises constitutional implications.2 The Superior Court encouraged the legislature to revisit the statutory scheme of allowing a taking of private property for a private road where governing statutes do not adequately protect the private property owner whose property is being taken.
As a final matter, I point out the Michigan Supreme Court’s decision in Tolksdorf v. Griffith, 464 Mich. 1, 626 N.W.2d 163 (2001). That case involved owners of landlocked property who sued adjoining landowners and a township supervisor to establish a prescriptive easement and to compel the supervisor to file proceedings to open a private road under the Opening of Private Roads and Temporary Highways Act (the private roads act), M.C.L. §§ 229.1-229.11. In reversing the Court of Appeals’ decision, the Supreme Court held that the act was unconstitutional because it authorized a taking of private property that primarily benefited a private rather than a public purpose. The court relied upon the Takings Clauses of the United States and Michigan Constitutions.
In striking down the private roads act the Michigan Supreme Court expounded as follows:
We are unconvinced that the public is the predominant interest served by the private roads act. The very language of the act reveals that it is concerned with private roads having, presumably, a private not a public benefit. Also, the act does not require the state to compensate the landowner, but, rather, the private person petitioning for the private road.... The private roads act uses the state’s power of eminent domain to convey an interest in land from one private person to another.
The Court of Appeals has opined that the private roads act merely supplements the already existing law of private easements..:. However, the McKeigh*77an II [McKeighan v. Grass Lake Township Supervisor, 234 Mich.App. 194, 593 N.W.2d 605 (1999), overruled by Tolks-dorfi dissent accurately remarked that there is a difference between easements by necessity and the interest created by operation of the private roads act:
As noted in Judge Holbrook, Sr.’s dissent in White Pine Hunting Club [White Pine Hunting Club v. Schalkofski, 65 Mich.App. 147, 237 N.W.2d 223 (1975)] ..., the analytical basis for enforcing a common-law easement by necessity is the assumption that the parties who have originally created the landlocked parcel intended that the owner of the landlocked parcel have access to the land over the other’s parcel. Accordingly, with a common-law easement by necessity, “all the court is really doing is enforcing the original intent of the parties.”
An implied easement also arises only when the land on which the easement is sought was once part of the same parcel that is now landlocked.... Missing from the private roads act is some conduct by the party whose land is burdened or his predecessor, indicating assent to the burden imposed.
Tolksdorf, 464 Mich, at 9-10, 626 N.W.2d at 168-169 (citations omitted). I agree with the court’s conclusion that the primary benefit under the private roads act inures to landlocked private landowners who wish to open a private road on private property of another. Moreover, any benefit that might accrue to the public at large “is purely incidental and far too attenuated to support a constitutional taking of private property.” Id., 464 Mich. at 11, 626 N.W.2d at 169. Such is the case here as Appellee is the primary beneficiary of the taking of Appellants’ private property; further, any incidental and attenuated benefits that might accrue to the public from this taking belie the proposition advanced by the majority as quoted in paragraph one above. Accordingly, I would reverse the order of the trial court because it erred in overruling the preliminary objection based on the unconstitutional taking of Appellants’ private property.

. Section 11 states in relevant part:
The several courts of quarter sessions shall ... upon the petition of one or more persons ... for a road from their respective lands or leaseholds to a highway or place of necessary public resort, or to any private way leading to a highway ... direct a view to be had of the place where such road is requested, and a report thereof to be made....
Section 12 of the Act, 36 P.S. § 2732 (“Proceedings on report of viewers”), states in relevant part:
If it shall appear by the report of viewers to the court ... that such road is necessary, the said court shall direct what breadth the road so reported shall be opened, ... and thenceforth such road shall be deemed and taken to be a lawful private road.


. In In re Laying Out a Private Road, the owner of landlocked property petitioned to open a private road from his land in Lycom-ing County across an adjacent farm owned by the appellants (David and Gloria Zeafla) to a public road. The board of view concluded that the private road should be opened across the appellants’ farm as requested. On further appeal to the Superior Court they argued that there was no necessity for a private road because the appellee had a permissive right-of-way across the farm to reach his property; that if necessity existed the board abused its discretion in opening the private road; and that the board did not have sufficient evidence to make a finding as to damages and that the appellants were entitled to a jury trial. The Superior Court agreed with the trial court that the board’s finding that the appellee’s property was landlocked implied the requisite necessity and agreed that the board did not abuse its discretion in granting the private road across the appellants' farm. Based on the damages issue, however, the Superior Court vacated and remanded for further proceedings after concluding that expert evidence was required as to the value of the appellants' farm before and after the taking and that they were entitled to a juiy trial on the amount of damages.